Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.        Claims 1 - 20 are pending.  Claims 1, 5, 6, 8, 12, 13, 15, 19 have been amended.  Claims 1, 8, 15 are independent.  File date is 4-23-2019.   This action is in response to application amendments filed on 9-9-2021.  

Claim Rejections - 35 USC § 103  
2.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.        Claims 1 - 3, 6 - 10, 13 - 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US PGPUB No. 2016/011,7517) in view of Nagashima et al. (US Patent No. 5,778,398).     	
 
Regarding Claims 1, 8, 15, Li discloses a method and an apparatus and one or more non-transitory computer readable storage media encoded with instructions that, when executed by a processor of a computing device operating an online conference session, cause the processor to perform operations the method, the apparatus, and the non-transitory computer readable storage media comprising:
a)  obtaining a presentation to be shared with participants in an online conference session, the presentation comprising a plurality of video frames; (Li ¶ 004, ll 1-15: data loss prevention (i.e. shared document, presentation; access among a set of end users); document interactivity application displays a document to end users on display devices; input action that affects document is detected on display device; document processed based on action and associated policies)    
b)  selecting a frame of the presentation to process for potential security issues based on a change in the selected frame from at least one previous frame in the presentation (Li ¶ 035, ll 10-15: detecting changes to documents among actions (i.e. edits, updates); changes necessitate reanalysis of document access and associated policies; inform end user of policy match detected in reanalysis of document; (i.e. indicated data loss prevention policy information); ¶ 043, ll 1-11: document loaded within application window; copy is sharable, allowing end users to view, add comments, gestures, voice comments, and etc.; interactions kept on server and sent to sharers (i.e. end users), the selected frame included an image of a portion of a shared document; (Li ¶ 040, ll 1-14: text of document processed through a classification engine to identify a type for parts of the text of document; identify type for parts of metadata; policy engine processes private information of other parts of text or metadata) and   
c)  providing the selected frame to a data loss prevention system. (Li ¶ 043, ll 1-7: detecting identifiers (i.e. utilized to identify end users sharing documents), document interactivity application analyzes end users actions with associated policy information such as access privileges for end users associated with shared document)    

Furthermore, Li discloses for d): obtaining a determination from the data loss prevention system that the selected frame includes at least one security characteristic that indicates the document should not be shared. (Li ¶ 046, ll 7-12: detecting access privileges of end user as insufficient in order to override policy information; override access action blocked) 
    And, Li discloses for e): preventing document from being shared with at least one of the participants in the online conference session. (Li ¶ 046, ll 7-12: policy information is displayed and informs end user of an indicated matched policy, determine insufficient override privileges associated with end user; (i.e. end user prevented from particular sharing action))    

Li does not explicitly disclose for d): includes security characteristic that indicates portion of shared document should not be shared, and for e): preventing portion of the shared document from being shared. 
However, Nagashima discloses: 
d)  selected frame includes at least one security characteristic that indicates the portion of the shared document should not be shared; and e) preventing the portion of the shared document from being shared. (Nagashima col 13, ll 30-32: when sharing permission is declared, shared document provider designate the portion of the shared document to prevent undue sharing with others (prevent unauthorized users from accessing portion(s) of document not to be shared); col 17, ll 11-14: portion of document changed that affects other document are identified; undue changes of content to break shared document are prevented)   
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Li for d): includes security characteristic that indicates portion of shared document should not be shared, and for e): preventing portion of the shared document from being shared as taught by Nagashima. One of ordinary skill in the art would have been motivated to employ the teachings of Nagashima for the benefits achieved from a system that enables secure data processing of portions of documents shared between multiple users. (Nagashima col 17, ll 11-14)  

Furthermore for Claim 8, Li discloses wherein a network interface configured to communicate with computing devices across one or more computer networks; and a processor configured to perform operations. (Li ¶ 022, ll 1-5: computer device executing a document interactivity application configured to provide controls and associated operations in order to manage, edit, and present shared documents to end users; ¶ 050, ll 1-9: implemented within a collaborative network environment, providing document interactivity application for determination of data loss prevention from policy information; software executed across multiple servers as a hosted service (i.e. application), platform communicates with client applications on computing devices through network interfaces (i.e. network communication))    

Regarding Claims 2, 9, 16, Li-Nagashima discloses the method of claim 1 and the apparatus of claim 8 and the non-transitory computer readable storage media of claim 15, wherein selecting the frame is based on detecting a discrete change in at least a portion of the presentation. (Li ¶ 035, ll 10-15: detecting changes to documents among actions (i.e. edits, updates); changes necessitate reanalysis of document and associated policies for access determination; inform end user of policy match detection in reanalysis of document; (i.e. indicated data loss prevention policy information))    

Regarding Claims 3, 10, 17, Li-Nagashima discloses the method of claim 2 and the apparatus of claim 9 and the non-transitory computer readable storage media of claim 16, wherein detecting the discrete change comprises detecting a change of slides in a slide-deck presentation or detecting a page change in a text-based document. (Li ¶ 035, ll 10-15: detecting changes to document among actions (i.e. edits, updates); document changes necessitate reanalysis of document and associated policies for access determination; inform end user of policy match detection in reanalysis of document; (document processing: detecting a page change in text-based document))    

Regarding Claims 6, 13, 20, Li-Nagashima discloses the method of claim 1 and the apparatus of claim 8 and the non-transitory computer readable storage media of claim 15, wherein the at least one security characteristic that indicates the shared document should not be shared is specific to a subset of the participants in the online conference session, and further comprising preventing the shared document from being shared with the subset of the participants in the online conference session. (Li ¶ 043, ll 1-7: detecting identifiers (i.e. utilized to identify end users sharing documents); document interactivity application analyzes end users with associated policy information for access determination of access privileges for end users associated with input sharing actions)   
  
Li does not explicitly disclose portion of shared document that should not be shared. 
However, Nagashima discloses wherein the portion of the shared document that should not be shared. (Nagashima col 13, ll 30-32: when sharing permission is declared, shared document provider designate the portion of the shared document to prevent undue sharing with others (prevent unauthorized users from accessing portion(s) of document not to be shared); col 17, ll 11-14: portion of document changed that affects other document are identified; undue changes of content to break shared document are prevented)   
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Li for portion of shared document that should not be shared as taught by Nagashima. One of ordinary skill in the art would have been motivated to employ the teachings of Nagashima for the benefits achieved from a system that enables secure data processing of portions of documents shared between multiple users. (Nagashima col 17, ll 11-14)

Regarding Claims 7, 14, Li-Nagashima discloses the method of claim 1 and the apparatus of claim 8, wherein the data loss prevention system is one of the participants in the online conference session. (Li ¶ 004, ll 1-15: data loss prevention; document interactivity application displays a document to end users on display devices; action affecting documents detected as input actions on display devices; document processed based on action and associated policies; ¶ 050, ll 1-9: document processing implemented within a collaborative network environment, providing document interactivity application for data loss prevention determination via software executed over multiple servers as a hosted service (i.e. application), platform communicates with client applications through network interfaces)

4.        Claims 4, 5, 11, 12, 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view Nagashima and further in view of Denoue et al. (US PGPUB No. 20170262159).     	

Regarding Claims 4, 11, 18, Li-Nagashima discloses the method of claim 1 and the apparatus of claim 8 and the non-transitory computer readable storage media of claim 15, wherein selecting the frame is based on a display (i.e. pixels). (Li ¶ 004, ll 1-15: data loss prevention; document interactivity application displays documents to end users on display devices; input actions that affect documents detected on display device)  
Li-Nagashima does not explicitly disclose a predetermined number of pixels in the selected frame changing values.
However, Denoue discloses wherein detecting a predetermined number of pixels in the selected frame changing values from corresponding pixels in the at least one previous frame. (Denoue ¶ 054, ll 17-19: track number of changes occurring at a particular pixel of a frame, region having the most number of changes considered as region of interest; ¶ 057, ll 15-18: areas of change determined through the usage of pixel matching (i.e. determination of pixel differences))    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Li-Nagashima for a predetermined number of pixels in selected frame changing values as taught by Denoue. One of ordinary skill in the art would have been motivated to employ the teachings of Denoue for the benefits achieved from a system that enables set of end users (i.e. all peers) to have access to shared documents equally.  (Denoue ¶ 006, ll 8-11)

Regarding Claims 5, 12, 19, Li-Nagashima discloses the method of claim 1 and the apparatus of claim 8 and the non-transitory computer readable storage media of claim 15, further comprising processing the selected frame including processing the image of the portion of the shared document. (Li ¶ 004, ll 1-15: data loss prevention; document interactivity application displays documents to end users on display devices; input actions that affect documents detected on display devices; ¶ 040, ll 1-14: text of document processed through a classification engine to identify a type for parts of the text of document; identify type for parts of metadata; policy engine processes private information of other parts of text or metadata))     

Li-Nagashima does not explicitly disclose processing by optical character recognition. 
However, Denoue discloses wherein processing the document with optical character recognition. (Denoue ¶ 051, ll 9-11: document page images run through OCR to enable text selection and search; ¶ 048, ll 13-15: document presented as a web page plus optical character recognition (OCR) text utilized)     
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Li-Nagashima for processing the document with optical character recognition as taught by Denoue. One of ordinary skill in the art would have been motivated to employ the teachings of Denoue for the benefits achieved from a system that enables set of end users (i.e. all peers) to have access to shared documents equally.  (Denoue ¶ 006, ll 8-11)

Response to Arguments
5.    Applicant’s arguments, see Arguments/Remarks Made in an Amendment, filed 9-9-2021, with respect to the rejection(s) under Li have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Li in view of Nagashima.

A.  Applicant argues on page 9 of Remarks:    ...   Li fails to teach or suggest “selecting a frame of the presentation to process for potential security issues based on a change in the selected frame from at least one previous frame in the presentation, the selected frame included an image of a portion of a shared document,” and “providing the selected frame to a data loss prevention system,”   ...   . 

    The Examiner respectfully disagrees.   Li discloses processing portions of a document.  (Li ¶ 040, ll 1-14: text of document processed through a classification engine to identify a type for parts of the text of document; identify type for parts of metadata; policy engine processes private information of other parts of text or metadata)  And, Nagashima discloses processing portions of a shared document and controlling access to the portions of the shared document. (Nagashima col 13, ll 30-32: when sharing permission is declared, shared document provider designate the portion of the shared document to prevent undue sharing with others (prevent unauthorized users from accessing portion(s) of document not to be shared); col 17, ll 11-14: portion of document changed that affects other document are identified; undue changes of content to break shared document are prevented)   

B.  Applicant argues on page 9 of Remarks: Independent claims 8 and 15 include similar features to claim 1, and are believed to be allowable for the same reasons.

    Responses to arguments against independent claim 1 also answer arguments against independent claims 8 and 15, which have similar limitations as independent claim 1.    

C.  Applicant argues on page 9 of Remarks: Dependent claims 2-7, 9-14, and 16-20 depend, either directly or indirectly, on one of the independent claims, and are believed to be allowable for at least the same reasons.

    Responses to arguments against the independent claims also answer arguments against the associated dependent claims.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyung H Shin whose telephone number is (571)272-3920. The examiner can normally be reached M - F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on (571) 272-3880. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG H SHIN/                                                                                                November 26, 2021Primary Examiner, Art Unit 2443